Citation Nr: 1102962	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-28 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a muscle disorder, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to November 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal.   

In June 2007, the Veteran testified at a Travel Board hearing 
before the undersigned  Veterans Law Judge.  In February 2008 and 
January 2010, the Board remanded the claims for additional 
development.  Thereafter, in a June 2010 rating decision, the RO 
granted service connection for hemorrhoids.  As that award 
constitutes a full grant of the Veteran's hemorrhoids claim, that 
issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for hypertension 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.

2.  The Veteran's respiratory disorder (claimed as shortness of 
breath) is due to an undiagnosed illness that objectively 
manifested to a compensable degree at some time following his 
period of active service in the Southwest Asia Theater of 
Operations during the Persian Gulf War

3.  The Veteran's claimed muscle disorder (muscle twitching and 
pain) cannot be attributed to a known clinical diagnosis.

4.  The Veteran's claimed muscle disorder did not manifest during 
service in the Southwest Asia Theater of Operations during the 
Persian Gulf War, is not shown by objective indications, and has 
not manifested to a compensable degree (10 percent or greater) 
since service separation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a respiratory disorder, to 
include as due to an undiagnosed illness, have been met.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3,309, 3.317 (2010).

2.  The criteria for service connection for a claimed muscle 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3,309, 
3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

Subject to various conditions, service connection may be granted 
for a disability due to undiagnosed illness of a Veteran who 
served in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  Among the requirements are that there are 
objective indications of a chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms involving 
the skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia Theater of Operations 
during the Persian Gulf War or to a degree of 10 percent or more, 
under an appropriate diagnostic code of 38 C.F.R. Part 4.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical diagnosis.  
There must be objective signs that are perceptible to an 
examining physician and other non- medical indicators that are 
capable of independent verification.  There must be a minimum of 
a six-month period of chronicity.  The evidence must not relate 
the undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of Operations during the Persian Gulf War.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).  If 
signs or symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 8-
98 (1998), 63 Fed. Reg. 56703 (1998).

Qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following):  (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi-symptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic fatigue 
syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) 
any other illness that the Secretary determines meets the 
criteria in 38 C.F.R. § 3.317(a)(2)(ii) for a medically 
unexplained chronic multi-symptom illness; or (C) any diagnosed 
illness that the Secretary determines in regulations prescribed 
under 38 U.S.C.A. § 1117(d) warrants a presumption of service-
connection.  38 C.F.R. § 3.317(a)(2)(i) (2010).  The term 
medically unexplained chronic multi-symptom illness means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2010).  
Objective indications of chronic disability include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2010).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a six-month period will be considered chronic.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4) (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the 
Board, contends that his shortness of breath and muscle twitching 
are symptoms of an undiagnosed illness incurred during his 
service in the Persian Gulf War.  His service personnel records 
show that he served in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  Therefore, for purposes of 
entitlement to compensation under 38 C.F.R. § 3.317(d), his 
status as a Persian Gulf Veteran is confirmed.  Accordingly, the 
Board must now consider whether service connection is warranted 
pursuant to the provisions of 38 C.F.R. § 3.317 (2010) or on a 
direct basis.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009) (the Board is required to consider all theories of 
entitlement raised either by the claimant or by the evidence of 
record as part of the non-adversarial administrative adjudication 
process).

At the outset, the Board acknowledges that service medical 
records pertaining to the Veteran's claims are alleged to be 
outstanding.  Specifically, the Veteran has asserted that, 
shortly after deploying to the Persian Gulf in September 1990, he 
was admitted to the Armed Forces Hospital, King Abdulaziz Naval 
Base in the Kingdom of Saudi Arabia and treated for approximately 
two weeks for shortness of breath, muscle twitching, and related 
symptoms.  However, medical records from that period of 
hospitalization have not been located.  

When a Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the case.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  While the case law does not 
lower the legal standard for proving a claim, it increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  
The reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of those inquiries generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. App. 
155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Here, the record shows that the RO contacted the National 
Personnel Records Center (NPRC) and requested his complete 
service medical records for his period of active service from 
January 1988 to November 1995.  After receiving service medical 
records that did not include any hospitalization reports from the 
Southwest Asia Theater of Operations , the RO specifically 
requested all inpatient treatment records from the Armed Forces 
Hospital, King Abdulaziz Naval Base in the Kingdom of Saudi 
Arabia, for the period from September 1, 1990, to December 31, 
1990.  However, a June 2005 reply from the NPRC indicated that no 
such records were available.  The Veteran was duly informed of 
the unavailability of such records.  Additionally, the RO 
contacted the Veteran and requested that he submit all service 
records in his possession and any other information that might 
support his claims.  In response to that requests for 
information, the Veteran indicated that he did not have any 
service records in his possession.  No other alternative sources 
of records have been identified. 

In light of the foregoing, the Board finds that VA has met its 
obligation to search for alternative records in support of the 
Veteran's claims.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Moreover, any additional development would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Rather, 
remanding this case to search for any potentially missing service 
medical records would be a redundant exercise and would result 
only in additional delay with no benefit to the Veteran.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VAOPGCPREC 5- 
04 (2004), 69 Fed. Reg. 59,989 (2004).

The Veteran's available service medical records show that he was 
treated in July 1990 for rhinitis associated with inhalant 
allergies.  The following month, he again sought treatment for 
breathing difficulties and related sinus problems.  Based on his 
subjective complaints, the Veteran was assessed with allergic 
rhinitis/sinusitis and placed on inhaled bronchodilator therapy.  
However, contemporaneous clinical examination was negative for 
any wheezing, rales, rhonchi, or other signs of lung congestion.  
The Veteran's service medical records are otherwise negative for 
any complaints of clinical findings of respiratory problems.  Nor 
do those records show that he was ever diagnosed with or treated 
for a muscle disease or similar abnormality.

Post-service VA medical records show that the Veteran has 
complained of breathing difficulties, for which he has been 
prescribed nasal spray and an inhaler.  However, those records do 
not show that he has sought treatment for muscle twitching or 
related symptoms.  Moreover, while the Veteran now maintains that 
VA treating providers informed him that his shortness of breath 
and muscle twitching were symptoms of Gulf War Syndrome, no such 
etiological findings have been transcribed in his VA medical 
records.  Nor do those records contain any other opinion evidence 
linking his reported breathing and muscle problems to his 
military service.

The Veteran underwent a VA examination in June 2005 in which he 
reported episodes of "intermittent air hunger" that occurred 
approximately once per month and lasted for one or two days.  He 
also complained of muscle pain and twitching in his eyes, arms, 
legs, and trunk.  The Veteran stated that he had experienced 
those symptoms intermittently since the early 1990s, but added 
that they had recently increased in frequency.  Nevertheless, the 
Veteran acknowledged that he was not currently seeking treatment 
for muscle problems and did not report having ever done so.  

Clinical examination was negative for any respiratory problems.  
Nor were any muscle or neurological abnormalities shown.  
Instead, the Veteran was found to be a "well muscled individual 
with no atrophy and no muscle fasciculations."  Based on the 
results of the examination and a review of the claims folder,  
the VA examiner determined that the Veteran had subjective 
complaints of air hunger and muscle fasciculations with no 
identifiable disease.

The Veteran underwent a follow-up VA examination in September 
2008 in which he again complained of episodic air hunger.  
However, he acknowledged that this problem now occurred less 
frequently than at time of his prior VA examination and that it 
was usually precipitated by anxiety.  The Veteran denied any 
episodes of chest pain.  Nor did he report any other respiratory 
abnormalities.  With respect to muscle problems, the Veteran 
reported episodes of muscle twitching throughout his body that 
had increased in frequency over the last several years.  
Specifically, he complained that his muscles twitched several 
times throughout the day and that he also experienced myalgia and 
cramping that typically lasted a few seconds to one minute at a 
time.  The Veteran added that he had reported those problems to 
various physicians, but that no diagnosis had been rendered.

Clinical evaluation was negative for any respiratory or muscle or 
nerve abnormalities.  Moreover, as on the prior examination, the 
Veteran was expressly found to be "well-muscled" with muscle 
strength and function within normal limits.  After reviewing the 
results of the examination and other pertinent evidence in the 
claims folder, the VA examiner determined that the Veteran's 
reported breathing problems were most likely secondary to anxiety 
and less likely than not related to events that occurred in 
military service.  However, the examiner did not provide a 
rationale for that opinion.  Additionally, the VA examiner 
determined that the Veteran's complaints of muscle twitching 
associated with myalgia had no explainable medical causation and 
were less likely than not related to events that occurred in 
service. 

Pursuant to the Board's January 2010 remand, the Veteran was 
afforded a third VA examination in April 2010 that addressed the 
Gulf War protocols.  38 C.F.R. § 3.317 (2010).  During that 
examination, the Veteran reported a history of breathing problems 
since September 1990, when he was hospitalized in the Persian 
Gulf.  He stated that he frequently experienced shortness of 
breath "for no reason" and used an inhaler "maybe twice a 
week."  He denied any history of asthma, pulmonary embolus, 
chronic obstructive pulmonary disease, or related respiratory or 
pulmonary problems.  Moreover, the Veteran acknowledged that none 
of his medical providers had formally diagnosed him with a lung 
condition, but added that at one time bronchitis was mentioned.  

Additionally, the Veteran reported that he had experienced muscle 
twitching since September 1990.  He stated that his current 
symptoms included not only twitching but also cramps and soreness 
"in his muscles all over."  The Veteran further stated that his 
symptoms had no triggering factors and had not been attributed to 
any muscle disease, neurological disorder, or other clinically 
diagnosed condition.

The Veteran's clinical evaluation did not reveal any evidence of 
rales, rhonchi, wheezing, chest wall deformity, or other 
respiratory or pulmonary problems.  Nor did that evaluation 
disclose any muscle or neurological abnormalities.  On the 
contrary, the VA examiner determined that the Veteran had 
"musculature like a body builder" and did not exhibit any 
atrophy, tenderness, reflex problems, or fasciculation.

Based on the results of the VA examination and a review of the 
claims folder, the VA examiner opined that the Veteran's 
shortness of breath and muscle twitching were not attributable to 
any known diagnoses and were each a manifestation of an 
undiagnosed illness.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one physician's opinion 
over another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the April 2010 VA examiner's opinion, 
indicating that the Veteran's respiratory and muscle problems are 
manifestations of undiagnosed illness, is the most probative and 
persuasive medical evidence of record.  In contrast with the June 
2005 and September 2008 VA examiners' findings, the April 2010 VA 
examiner's opinion was rendered in accordance with the provisions 
of 38 C.F.R. § 3.317(d) and, thus, took into account the 
circumstances of the Veteran's service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317 (2010).  Moreover, that VA examiner's opinion was based 
on a comprehensive examination of the Veteran and a review of the 
pertinent evidence in his claims folder.  Prejean v. West, 13 
Vet. App. 444 (2000) (factors for assessing the probative value 
of a medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and detail 
of the opinion).  Further, that VA opinion was undertaken 
directly to address the issue on appeal and constitutes the most 
recent medical evidence of record. 

In any event, the Board observes that the April 2010 VA 
examiner's opinion is not wholly inconsistent with the findings 
of the June 2005 and September 2008 examiners, as each indicated 
that the Veteran's respiratory and muscle complaints were not 
attributable to known clinical diagnoses.  The Board considers it 
significant that the Veteran himself has acknowledged that 
neither his respiratory nor his muscle symptoms have been found 
to support a specific diagnosis.  Moreover, the pertinent 
evidence of record does not otherwise show that a breathing or 
muscle-related disorder has ever been diagnosed.  

The Board recognizes that, even though the September 2008 VA 
examiner declined to diagnose a specific respiratory abnormality, 
that examiner opined that the Veteran's complaints of breathing 
problems were most likely due to anxiety.  However, the VA 
examiner's etiological finding was not supported by a rationale 
and, thus, is of lessened probative value.  Sklar v. Brown, 5 
Vet. App. 140 (1993).  Moreover, the September 2008 VA examiner 
appears to have based that finding on the Veteran's account of 
breathing problems precipitated by nervousness.  Therefore, that 
examiner's finding is no more probative than facts alleged by the 
Veteran himself.  Howell v. Nicholson, 19 Vet. App. 535 (2006); 
LeShore v. Brown, 8 Vet. App. 406 (1995) (Veteran's subjective 
assertions, unenhanced by additional medical comment, do not 
constitute competent medical evidence merely because the 
transcriber happens to be a medical professional).  Furthermore, 
as the September 2008 VA examiner expressly indicated that any 
shortness of breath caused by anxiety was not related to the 
Veteran's military service, that examiner's finding is not 
helpful to the Veteran's claim and, thus, he is not prejudiced by 
the Board's decision to assign it low probative weight. 

Next, the Board acknowledges the Veteran's assertions that VA 
treating providers have told him that his shortness of breath and 
muscle twitching are both symptoms of Gulf War Syndrome.  
However, no such etiological opinions have been included in his 
recent VA records, which have been associated with his claims 
folder.  There is a presumption of regularity that VA physicians 
and other government officials perform their duties correctly, 
fairly, in good faith, and in accordance with law and governing 
regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  
Further, VA's governing laws and regulations presume the 
regularity of the administrative process.  Crain v. Principi, 17 
Vet. App. 182 (2003).  Thus, the Board must conclude that, if any 
VA treating physician had attributed the Veteran's breathing and 
muscle symptoms to Gulf War Syndrome, the physician would have 
put that opinion in writing so that the Veteran could use it to 
support his claims.  In any event, the Board observes that VA 
does not recognize the diagnosis of Gulf War Syndrome or its 
variants.  Rather, as detailed above, VA provides for a 
presumption of service connection for Gulf War Veterans pursuant 
to the provisions of 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness.  

Based on a careful review of the evidence of record, including 
the lay and clinical evidence, and in particular, the probative 
opinion rendered by the April 2010 VA examiner, the Board finds 
that the Veteran's respiratory and muscle problems have no known 
clinical etiology and are instead manifestations of undiagnosed 
illnesses.  However, the Board's analysis does not end there, as 
a mere finding of an undiagnosed illness is insufficient to 
warrant service connection under the Gulf War presumptions.  38 
C.F.R. § 3.317 (2010).  In addition, the Veteran must show that 
his reported breathing problems and muscle twitching were 
accompanied by objective indications of a qualifying chronic 
disability; which became manifest either during service in the 
Southwest Asia Theater of Operations or, subsequently, to a 
degree of 10 percent under an  appropriate diagnostic code.

With respect to the first issue on appeal, the Board observes 
that the record contains both in-service and post-service reports 
of breathing problems, which, while remaining undiagnosed, were 
treated with bronchodilator inhalers.  The Board finds that those 
medical records collectively constitute objective indications of 
a qualifying chronic disability, manifested by respiratory 
symptoms which persisted for six months or more following the 
Veteran's service in the Southwest Asia Theater of Operations.  

Moreover, the competent medical evidence of record shows that the 
Veteran's respiratory symptoms did, during some of the period 
since his service, manifest to a degree of at least 10 percent 
pursuant to one of the diagnostic codes listed in the rating 
schedule.  38 C.F.R. Part 4 (2010).  Specifically, the Board 
finds that the Veteran's symptoms are most appropriately rated by 
analogy under Diagnostic Code 6602, which pertains to bronchial 
asthma.  Under that diagnostic code, a 10 percent rating is 
warranted for respiratory symptoms requiring intermittent 
inhalational or oral bronchodilator therapy.  38 C.F.R. § 4.97 
(2010).

The Veteran was placed on inhaled bronchodilator therapy in 
service and subsequently prescribed inhalers on an intermittent 
basis to control his shortness of breath.  Consequently, the 
Board finds that the severity of his symptoms met the criteria 
for a 10 percent rating under Diagnostic Code 6602 for a period 
of at least six months since his return from the Southwest Asia 
Theater of Operations during the Persian Gulf War.  Moreover, 
notwithstanding the Veteran's assertions that his symptoms are 
suggestive of bronchitis, those symptoms have remained 
undiagnosed and have not been etiologically related to a cause 
other than being in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2010).

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection is warranted for 
an undiagnosed illness manifested by breathing problems under the 
Gulf War presumptions.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In contrast, the Board finds that service connection is not 
warranted for an undiagnosed illness manifested by muscle 
twitching.  The Board recognizes that the Veteran's complaints of 
muscle twitching and pain were attributed to an undiagnosed 
illness in the most recent VA examiner's opinion, which the Board 
found to be probative and persuasive.  However, the record does 
not contain any objective indications of muscle twitching or 
related symptoms during the Veteran's service in Southwest Asia 
Theater of Operations.  Nor does the record contain any 
subsequent evidence that objectively indicates that a muscle-
related abnormality has persisted for six months or longer to a 
degree of 10 percent or greater under the VA rating schedule.

The Board has considered whether the Veteran's reported symptoms 
would warrant a compensable rating under applicable diagnostic 
codes.  Specifically, the Board has considered rating the 
Veteran's subjective complaints of muscle twitching and 
associated myalgia by analogy under the diagnostic criteria 
governing muscle injuries, convulsive tics, and cranial and 
peripheral nerve injuries.  38 C.F.R. §§4.73, 4.124a, Diagnostic 
Codes 5301-5323, 8103, 8205-8212, 8510-8530 (2010).  

The factors to be considered in evaluating disabilities from 
muscle injuries are set forth in 38 C.F.R. §§ 4.55, 4.56 (2010).  
For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2010).  

Disabilities rated under Diagnostic Codes 5301 to 5323 are 
classified as slight, moderate, moderately severe or severe.  38 
C.F.R. § 4.56(d) (2010).  The terms mild, moderate, and severe 
are not defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the end 
that its decisions are equitable and just.  38 C.F.R. § 4.6 
(2010).

To qualify for a rating of 10 percent under the muscle injury 
codes, the Veteran would need to establish that his undiagnosed 
muscle illness was productive of moderate damage to a particular 
muscle group.  38 C.F.R. §§ 4.124a, 4.56(d), Diagnostic Codes 
5301-5323 (2010).  Disabilities rated under Diagnostic Codes 5301 
to 5323 are to be classified as slight, moderate, moderately 
severe or severe.  38 C.F.R. § 4.56(d) (2010).  VA regulations 
define a moderate disability of the muscles as a through and 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of a high velocity missile, residuals of debridement, or 
prolonged infection.  A history with regard to this type of 
injury should include complaints of one or more of the cardinal 
signs and symptoms, particularly lowered threshold of fatigue 
after average use.  Objective findings should include some loss 
of deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue.  38 C.F.R. 
§ 4.56(d)(2) (2010).

In this case, the Veteran does not contend, nor does the 
competent evidence otherwise show, that he has any history of 
muscle injuries.  Moreover, his service and post-service medical 
records and VA examinations contain no objective findings of 
muscle atrophy, loss of power, or fatigability.  On the contrary, 
the Veteran's VA examiners have consistently determined that the 
Veteran has good muscle tone throughout his body, with no 
evidence of weakness or other abnormality.  Moreover, the most 
recent VA examiner has expressly noted that the Veteran has 
muscles like a body builder, thereby indicating that he does 
exhibit any signs of impairment that would qualify as moderately 
disabling for VA purposes.  Accordingly, the Board finds that any 
muscular symptomatology has not risen to the level of a rating of 
10 percent or higher during the period since service.  38 C.F.R. 
§4.73, Diagnostic Codes 5301-5323 (2010).  

Nor were the criteria for a compensable rating met under the 
diagnostic criteria pertaining to convulsive tics.  38 C.F.R. § 
4.124a, Diagnostic Code 8103 (2010).  In general, the rating 
assigned for a convulsive tic depends upon the frequency and 
severity of attacks and the muscle groups involved.  A 
compensable rating is not warranted unless the disorder is 
moderate in nature.   38 C.F.R. § 4.124a, Diagnostic Code 8103 
(2010). 

Here, while the Veteran has reportedly complained of muscle 
twitching throughout his body, no objective findings of muscle 
fasciculation have been made.  Nor does the competent evidence 
suggest that the Veteran's muscle problems have been productive 
of attacks on specific muscle groups that are moderate in nature.  
Accordingly, the Board finds that the record contains no 
objective indications of an undiagnosed illness manifested by 
chronic symptoms ratable as 10 percent or higher.  38 C.F.R. § 
4.124a, Diagnostic Code 8103 (2010).

Additionally, the Board observes that none of the VA examiners to 
whom the Veteran complained of muscle twitching and myalgia found 
evidence of cranial or peripheral nerve abnormalities.  Nor is 
there any competent evidence of record suggesting that the 
Veteran's reported muscle symptoms are associated with any 
impairment of motor, sensory, or mental function.  38 C.F.R. § 
4.120 (2010).  Accordingly, the Board finds that the evidence of 
record does not objectively indicate that the Veteran's 
undiagnosed muscle illness is or has ever been manifested by 
chronic symptoms warranting a compensable rating under diagnostic 
criteria pertaining to cranial nerve and peripheral nerve 
diseases.  38 C.F.R. §4.124a, Diagnostic Codes 8205-8212, 8510-
8530 (2010).  

The Board can find no other applicable diagnostic code that could 
be used to analogously rate the Veteran's subjective complaints 
of muscle twitching and myalgia.  Moreover, the Veteran himself 
has not alleged that his symptoms are ratable by analogy under 
another diagnostic code.  Thus, the Board finds that the 
Veteran's muscle symptoms, while attributable to an undiagnosed 
illness, are not and never have been associated with objective 
indications of a chronic disability, which manifested either 
during service in the Southwest Asia Theater of Operations or, 
subsequently, to a degree of 10 percent under an appropriate 
diagnostic code.  Accordingly, service connection for the 
Veteran's undiagnosed muscle illness is not warranted under the 
Gulf War presumptions.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2010).

Nor is service connection warranted on any other basis.  In all 
claims for service connection, apart from those brought under the 
provisions of 38 C.F.R. § 3.317, which have already been 
addressed, the threshold requirement  is evidence of a currently 
diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the 
Veteran's subjective complaints of muscle twitching and pain have 
not been related to a clinically diagnosed disorder.  Symptoms 
alone, without a diagnosed or identifiable underlying malady or 
condition, do not constitute a disability.  Without a pathology 
to which such symptoms can be attributed, there is no basis upon 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

Even assuming, without conceding, that the Veteran did have a 
currently diagnosed muscle disorder, service connection would not 
be warranted in the absence of competent evidence that such a 
condition was caused or aggravated by any aspect of the Veteran's 
service.  On the contrary, the September 2008 VA examiner 
expressly determined that the Veteran's subjective muscle 
complaints, while having "no explainable medical causation," 
were less likely than not related to events from his military 
service.  While the most recent VA examiner attributed the muscle 
complaints to an undiagnosed illness, that examiner did not 
relate the symptoms to the Veteran's service.

The Board is mindful that the Veteran himself believes that he 
has a muscle disability that had its onset in service.  However, 
as a layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the Veteran is competent 
to give evidence about the symptoms that he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished, however, from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Moreover, notwithstanding the Veteran's assertions that he was 
treated for muscle twitching while on active duty in the Persian 
Gulf, the record does not contain any evidence of in-service 
complaints or clinical findings of muscle-related abnormalities.  
Furthermore, the first post-service evidence in this regard is 
the report of the Veteran's June 2005 VA examination in which he 
denied any current treatment for muscle twitching and myalgia and 
did not report any history of prior treatment for those symptoms.  
In view of the lengthy period without complaints, diagnoses, or 
treatment related to muscle problems, the evidence does not 
support a finding of a continuity of symptomatology, which 
further weighs against the Veteran's claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

For the foregoing reasons, the Board finds that the preponderance 
of the evidence shows that the Veteran's shortness of breath and 
related breathing problems are due to a chronic undiagnosed 
illness that objectively manifested to a compensable degree at 
some time following his period of active service in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  Thus, 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that service connection for a respiratory disorder, to 
include as due to an undiagnosed illness, is warranted, and that 
claim is hereby granted.  Conversely, the Board finds that the 
preponderance of the evidence shows that the Veteran's reported 
muscle twitching and myalgia did not manifest during his period 
of active service and is not related to that service or to any 
incident therein, nor has it manifested to a degree of 10 percent 
or more at any time since separation from service.  As the 
preponderance of the evidence is therefore against the 
appellant's claim for service connection for a muscle disorder, 
that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

With respect to the Veteran's claim for service connection for a 
respiratory disorder, in light of the fact that the Board has 
decided to grant the claim, a discussion as to whether VA's 
duties to notify and assist the appellant have been satisfied is 
not required.  The Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time is 
not prejudicial to the Veteran.

As to the Veteran's claim for service connection for a claimed 
muscle disorder, VA sent correspondence in May 2004, March 2006, 
June 2008, and October 2008, a rating decision in July 2004, a 
statement of the case in September 2005, and a supplemental 
statement of the case in August 2009.  These documents discussed 
specific evidence, the particular legal requirements applicable 
to the claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the June 2010 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained multiple medical examinations and afforded the 
Veteran the opportunity to testify at a Travel Board hearing in 
support of his claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.


ORDER

Service connection for a respiratory disorder, to include as due 
to an undiagnosed illness, is granted.

Service connection for a muscle disorder, to include as due to an 
undiagnosed illness, is denied. 


REMAND

Although the Board regrets the additional delay in this long-
pending appeal, further development is needed prior to the 
disposition of the Veteran's claim for service connection for 
hypertension.

For VA purposes, hypertension means that the diastolic pressure 
is predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is predominantly 
160 or greater with a diastolic pressure of less than 90.  
38 C.F.R. § 4.104, DC 7101 (2010).

In this case, the Veteran has submitted written statements and 
Travel Board testimony indicating that his hypertension had its 
onset in service.  Alternatively, he has alleged that this 
disorder was caused or permanently aggravated by his service-
connected renal failure.  Accordingly, the Board must consider 
whether service connection is warranted on a direct or secondary 
basis.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

At the June 2007 Travel Board hearing, the Veteran testified that 
he was first treated for high blood pressure while on active duty 
and that he again sought treatment for that condition within a 
year after leaving service.  However, he subsequently indicated 
that he did not seek treatment for hypertension until several 
years after his military discharge.

The Veteran's service entrance examination is negative for any 
complaints or clinical findings of high blood pressure.  His 
service medical records show that in January 1990, he reported a 
history of heart disease, rheumatic fever, or heart murmur.  A 
review of his medical history yielded no findings of rheumatic 
fever, exercise intolerance, or other heart problems.  Clinical 
examination was negative for any cardiac or lung abnormalities, 
and the Veteran's blood pressure was assessed at 118/57, which 
was considered normal.  An August 1990 assessment revealed that 
the Veteran's blood pressure had risen to 132/88, which was still 
considered normal.  The Veteran subsequently underwent a service 
medical examination in September 1992 in which his blood pressure 
was measured as 120/70.  In January 1994, his blood pressure was 
assessed as 113/61.  In a report of medical history dated in 
April 1994, the Veteran stated that he was in good health and 
denied any history of high or low blood pressure or heart 
trouble.  Subsequent service medical records dated in February 
1993, June 1993, September 1993, December 1993, November 1994, 
and May 1995, show blood pressure readings of 110/74, 124/76, 
118/62, 137/57, 138/63, 138/88, 142/64, and 155/65, which, while 
somewhat elevated, were still within normal limits.  The record 
is negative for any complaints or clinical findings of 
hypertension or related cardiovascular on separation.  There was 
no diagnosis of hypertension in service.

On a VA examination in March 1996, five months after the 
Veteran's discharge, his blood pressure was assessed as 90/60, 
his chest was found to be clear, and his heart beat had normal 
rate and rhythm, without murmurs, rubs, or gallops.  His VA 
medical records thereafter show that has been prescribed 
medication and undergone routine outpatient treatment for 
hypertension, which was provisionally diagnosed in September 2003 
and confirmed in March 2004.

The Veteran was afforded a VA examination in June 2005 in which 
he reported a history of chest pain on exertion over the past 
three years and a formal diagnosis of hypertension in 2004.  On 
clinical examination, the Veteran's blood pressure was measured 
as132/88 and 136/80.  The VA examiner reviewed the Veteran's 
claims folder and found no evidence of hypertensive heart 
disease.  Then, after reviewing the other evidence of record and 
the results of the examination, that examiner stated that he 
could not attribute the Veteran's current diagnosis of 
hypertension to his active service without resorting to 
speculation.  

The record thereafter shows that the Veteran underwent a follow-
up VA examination in September 2008 in which his serial blood 
pressures were assessed as 136/80, 136/82, and 134/78.  Based on 
a review of the Veteran's claims folder, the VA examiner 
concluded that there was no evidence that the Veteran's 
hypertension was related to his service-connected renal failure.  
However, that examiner did not render an opinion as to whether 
the Veteran's hypertension was otherwise related to service.  

In accordance with the Board's January 2010 remand, the Veteran 
was afforded another VA examination in April 2010 in which he 
reported a nine-year history of treatment for hypertension.  
After reviewing the Veteran's service medical records, the VA 
examiner noted that that he could find no evidence of in-service 
treatment for hypertension.  That examiner then indicated that he 
could not relate the Veteran's current hypertension to service or 
to any other service-connected condition without resorting to 
speculation and added that "this issue will not be discussed any 
further."

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for requirement that evidence indicate 
that claimed disability may be associated with in-service 
injuries for purposes of obtaining VA examination).

In view of the elevated blood pressures recorded in service, the 
current diagnosis of hypertension, and the Veteran's conflicting 
accounts with respect to his onset of his treatment for that 
disorder, it remains unclear to the Board whether the Veteran's 
hypertension was caused or aggravated during his period of active 
duty or is otherwise related to his service.  

The Board recognizes that the Veteran has already undergone 
several VA examinations with respect to his hypertension claim.  
Nevertheless, the Board observes that the September 2008 VA 
examiner declined to address whether the Veteran's currently 
diagnosed hypertension was related to any aspect of his military 
service apart from his service-connected renal failure.  Thus, 
that VA examiner's opinion is insufficient for the purpose of 
determining whether the Veteran's hypertension is service-
related.  Moreover, the June 2005 and April 2010 VA examiners 
indicated that they could not render an opinion as to the 
etiology of the Veteran's hypertension without resorting to 
speculation.  Such opinions, in which a physician is unable or 
unwilling to opine regarding any causal connection between a 
Veteran's current complaints and his period of service have been 
characterized as non-evidence, and therefore lack probative 
value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the Board 
finds that the June 2005 and April 2010 VA examiners' opinions 
are not probative for the purpose of determining whether the 
Veteran's currently diagnosed hypertension was caused or 
aggravated by his period of active service. 

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Given that no VA examiner has yet provided 
an adequate opinion as to whether the Veteran's hypertension was 
incurred in or permanently aggravated during his period of active 
duty, or is otherwise related to service, the Board finds that an 
additional VA examination and etiological opinion is warranted to 
fairly decide the merits of his claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 
8 Vet. App. 69 (1995).

Finally, VA medical records appear to be outstanding.  The 
Veteran has a prior history of VA treatment for hypertension and, 
at his April 2010 VA examination, he indicated that he was still 
receiving treatment for that disorder.  However, no VA medical 
records dated after December 2008 have yet been associated with 
his claims folder.  Because it therefore appears that there may 
be subsequent VA medical records containing information pertinent 
to the Veteran's hypertension claim, and as that claim is being 
remanded on other grounds, the Board finds that efforts to obtain 
any outstanding VA medical records should be made.  38 C.F.R. 
§ 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder 
all medical records from the VA Medical Center in 
Bay Pines, Florida, dated after December 2008.  

2.  Schedule the Veteran for a VA examination 
with a different specialist than the examiners 
who conducted the June 2005, September 2008, and 
April 2010 VA examinations, for the purpose of 
ascertaining the etiology of his currently 
diagnosed hypertension.  The claims folder should 
be sent to the examiner for review and the 
examination report should note that review.  The 
VA examiner should reconcile any opinion 
expressed with all pertinent evidence of record, 
including the June 2005, September 2008, and 
April 2010 VA examination reports; the Veteran's 
in-service reports of a history of heart disease, 
rheumatic fever, or heart murmur; the in-service 
assessments of elevated blood pressure; and the 
post-service diagnosis of and treatment for 
hypertension.  The examiner should also consider 
the Veteran's Travel Board testimony regarding 
treatment for hypertension while on active duty 
and within a year after leaving the military, and 
any other clinical and lay evidence regarding a 
continuity of symptomatology since service.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Specifically, the VA examiner should provide an 
opinion that addresses the following: 

a)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's currently diagnosed 
hypertension was caused or aggravated 
beyond its normal progression in service.  

b)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's currently diagnosed 
hypertension was present within one year 
after his discharge from service, and if 
so, whether during that one year following 
separation from service, he required 
continuous medication for control, had 
systolic blood pressures of predominantly 
160 or more, or had diastolic blood 
pressures of predominantly 100 or more.  

c)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's currently diagnosed 
hypertension is related to his service-
connected renal failure, or to any other 
aspect of his military service.  

3.  Then, readjudicate the claim.  If any 
aspect of the decision remains adverse to the 
appellant, issue a supplemental statement of 
the case and allow the appropriate time for 
response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


